DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Wiersch on September 1, 2022.
The application has been amended as follows: 

Claim 3:  The claim has been amended to be dependent upon claim 1. Claim 3 now reads as:
-- 3. (Currently Amended) The speaker box of claim 1 [[2]], wherein the first mounting part is U-shaped and comprises a body and two legs extending from opposite ends of the body, the first pad being disposed at the legs.--

Allowable Subject Matter
Claims 1, 3 and 5-10 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of a speaker box comprising a housing, a speaker unit, and a flexible circuit board comprising a first mounting part, a second mounting part and a bending part, was known in the art at the time of the invention as evidenced by Schoeffmann et al (US 20170099548). 
However, the Examiner has not found prior art that teaches or suggests the modification of Schoeffmann in order to provide wherein: 
“the first mounting part and the second mounting part are flat plate-shaped and the bending part is ladder-like shaped, the bending part comprises a first bending section, a first connecting section, a second bending section, a second connecting section and a third bending section connected together sequentially, the first connecting section and the second connecting section extending horizontally, the first bending section being bent from the first mounting part in a direction away from the cover and connected with an end of the first connecting section, the second bending section being bent from the other end of the first connecting section in a direction toward the cover and connected with an end of the second connecting section, the third bending section being bent from the other end of the second connecting section in a direction toward the cover and connected with the second mounting part”, in a manner as claimed by the independent claim 1. 
Other prior art has been cited herein regarding loudspeaker housings, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654